Case 18-04029        Doc 41     Filed 04/16/19     Entered 04/16/19 14:02:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 04029
         Angela R. Moss

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/14/2018.

         2) The plan was confirmed on 05/10/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/23/2018.

         5) The case was Dismissed on 10/18/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04029           Doc 41          Filed 04/16/19    Entered 04/16/19 14:02:38             Desc          Page 2
                                                         of 4



 Receipts:

          Total paid by or on behalf of the debtor                       $632.00
          Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                           $632.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $0.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                             $28.44
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $28.44

 Attorney fees paid and disclosed by debtor:                        $804.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim         Claim       Principal        Int.
 Name                                       Class   Scheduled      Asserted      Allowed        Paid           Paid
 1stprogress/1stequity/                 Unsecured         138.00           NA           NA            0.00         0.00
 AAA Community                          Unsecured         800.00           NA           NA            0.00         0.00
 Abri Credit Union                      Unsecured           0.00           NA           NA            0.00         0.00
 Ace Credit Access                      Unsecured         450.00           NA           NA            0.00         0.00
 AMCA/American Medical Collection Age   Unsecured         629.00           NA           NA            0.00         0.00
 American Honda Finance Corporation     Unsecured           0.00           NA           NA            0.00         0.00
 Aspire Visa                            Unsecured           0.00           NA           NA            0.00         0.00
 Baptist Emergency Hospital             Unsecured         773.30           NA           NA            0.00         0.00
 Citibank/Sears                         Unsecured           0.00           NA           NA            0.00         0.00
 Clinical Pathology Laboratories, In    Unsecured         117.81           NA           NA            0.00         0.00
 Comenity Bank/Lane Bryant              Unsecured           0.00           NA           NA            0.00         0.00
 Conn Appliances DBA Conn's HomePlus    Secured        6,424.00       5,518.06     5,518.06        135.75        56.56
 Cottonwood Financial Ltd               Unsecured      1,200.00       1,436.52     1,436.52           0.00         0.00
 Dept Of Ed/582/nelnet                  Unsecured           0.00           NA           NA            0.00         0.00
 Fingerhut                              Unsecured           0.00           NA           NA            0.00         0.00
 First Financial Loan Company           Unsecured      1,516.78            NA           NA            0.00         0.00
 First Premier Bank                     Unsecured         344.00           NA           NA            0.00         0.00
 Franklin Capital                       Unsecured           0.00           NA           NA            0.00         0.00
 Intercoastal Financial LLC             Unsecured           0.00        548.42       548.42           0.00         0.00
 Leading Edge Emergency Physicians      Unsecured          43.69           NA           NA            0.00         0.00
 National Credit Adjusters              Unsecured         990.03           NA           NA            0.00         0.00
 NCB                                    Unsecured           0.00           NA           NA            0.00         0.00
 NCP Finance Limited Partnership        Unsecured      2,247.41            NA           NA            0.00         0.00
 Power Finance                          Unsecured      3,000.00            NA           NA            0.00         0.00
 Regional Management Corporation        Unsecured      1,047.00       1,142.50     1,142.50           0.00         0.00
 Resurgent Capital Services             Unsecured          75.00         75.00        75.00           0.00         0.00
 Rise                                   Unsecured         450.00           NA           NA            0.00         0.00
 Sarma Collections, Inc                 Unsecured          73.00           NA           NA            0.00         0.00
 Seville                                Unsecured      2,181.45            NA           NA            0.00         0.00
 Spectrum                               Unsecured         453.79           NA           NA            0.00         0.00
 Speedy Cash                            Unsecured      1,338.00       1,338.24     1,338.24           0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-04029            Doc 41     Filed 04/16/19    Entered 04/16/19 14:02:38               Desc         Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim        Principal        Int.
 Name                                   Class   Scheduled      Asserted      Allowed         Paid           Paid
 Sprint                             Unsecured         615.00        615.54        615.54           0.00         0.00
 Synchrony Bank/Old Navy            Unsecured           0.00           NA            NA            0.00         0.00
 Synchrony Bank/Walmart             Unsecured           0.00           NA            NA            0.00         0.00
 Taylor, Bean & Whitake             Unsecured           0.00           NA            NA            0.00         0.00
 The Receivable Management Serv.    Unsecured          64.02           NA            NA            0.00         0.00
 Tidewater Credit Services          Secured        8,975.00       9,018.95      9,018.95        312.17        99.08
 United States Dept Of Education    Unsecured      5,396.00       5,416.04      5,416.04           0.00         0.00
 Van Ru Credit Corporation          Unsecured         138.73           NA            NA            0.00         0.00
 VHS San Antonio Imaging Partners   Unsecured          74.62           NA            NA            0.00         0.00
 Wellness Institute of Texas        Unsecured          86.60           NA            NA            0.00         0.00
 World Acceptance/Finance Corp      Unsecured      1,450.00       1,632.95      1,632.95           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00               $0.00                   $0.00
       Mortgage Arrearage                                       $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                              $9,018.95             $312.17                  $99.08
       All Other Secured                                    $5,518.06             $135.75                  $56.56
 TOTAL SECURED:                                            $14,537.01             $447.92                 $155.64

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                 $0.00                $0.00                 $0.00
        All Other Priority                                       $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                 $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                               $12,205.21                 $0.00                 $0.00


 Disbursements:

          Expenses of Administration                                  $28.44
          Disbursements to Creditors                                 $603.56

 TOTAL DISBURSEMENTS :                                                                               $632.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-04029        Doc 41      Filed 04/16/19     Entered 04/16/19 14:02:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
